Citation Nr: 0309547	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  94-31 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for back, bilateral hip and 
right knee disabilities, to include as secondary to a 
service-connected bilateral foot disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1967.  

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (the RO).

In a decision dated March 17, 2003, the Board denied the 
veteran's claim of entitlement to service connection for a 
bilateral ankle disability.  Action by the Board on the 
issues of entitlement to service connection for back, 
bilateral hip and right knee disabilities was deferred. 


REMAND

In the Introduction section of its March 2003 decision, the 
Board advised the veteran that it intended to undertake 
additional evidentiary development concerning the issues of 
entitlement to service connection for back, bilateral hip and 
right knee disabilities pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  However, in May 2003, the United States Court of 
Appeals for the Federal Circuit invalidated relevant portions 
of that regulation.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, No. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  The Federal Circuit specifically 
noted that 38 C.F.R. § 19(a)(2) (2002), which allowed for 
development of evidence by the Board itself, is inconsistent 
with 38 U.S.C.A. § 7104(a) (West 2002) because it denies 
appellants a "review on appeal" when the Board considers 
additional evidence without having to remand the case to the 
RO for initial consideration.  See also Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  

In short, the Board is now prohibited from developing the 
evidence and must remand the case to the RO for 
accomplishment of the required development.  

Service connection is in effect for a bilateral foot 
disability, evaluated as 30 percent disabling.  The veteran 
contends that his back, bilateral hip and right knee 
disabilities are the result of service and/or his service-
connected bilateral foot disability.  

Under the provisions of 38 C.F.R. § 3.310(a) (2002), service 
connection may be established for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  However, service connection may also be 
granted for nonservice-connected disability "when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition," with compensation being paid "for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation."  Allen v. 
Brown, 7 Vet.App. 439 (1995).

The record reflects that Dr. W.E.M., a VA physician, in a 
January 2000 statement opined that the veteran's back, hip 
and knee problems were not related to his feet.  Dr. M. 
indicated that his opinion was based on a review of the 
veteran's VA claims file.  However, a specific medical 
opinion as to whether there has been any aggravation of the 
back, bilateral hip and right knee disabilities as a result 
of the service-connected bilateral foot disability has not 
been obtained.  

Accordingly, this case is REMANDED for the following:

1.  The RO should return the claims 
folder to Dr. W.E.M. and ask that he 
provide a supplemental report to his 
January 2000 VA examination report.  Dr. 
W.E.M. should provide a response to the 
following question:
Has there been any aggravation of the 
back, bilateral hip and right knee 
disabilities as a result of the service-
connected bilateral foot disability, and 
if so, specify the degree of aggravation.  
In providing such opinion, the Dr. W.E.M. 
should address the January 1983 statement 
of Dr. R.R. wherein he stated that the 
service-connected foot disability "may 
well be a source of constant aggravation 
to the low back injury."  

If Dr. W.E.M. is unavailable, the 
requested opinion should be obtained from 
another VA examiner.  The claims folder 
must be made available to the reviewing 
physician, and if necessary, an 
examination of the veteran should be 
arranged.  

2.  The RO should take appropriate action 
to comply with the notice and duty to 
assist provisions of 
38 U.S.C.A. §§ 5103 and 5103A.  

3.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence and Allen, the issues on appeal. 

If any benefit sought on appeal remains denied, the veteran 
and his representative should be provided a supplemental 
statement of the case, which reflects RO consideration of all 
additional evidence, and the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until he is contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




